                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VOLODYMYR TSOLA,                          :    CIVIL NO. 1:18-CV-742
                                          :
             Petitioner                   :    (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
CRAIG A. LOWE,                            :
                                          :
             Respondent                   :

                                       ORDER

      AND NOW, this 3rd day of October, 2018, upon consideration of the petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), wherein petitioner,

Volodymyr Tsola, challenges the constitutionality of his prolonged detention by the

United States Immigration and Customs Enforcement (“ICE”), and upon further

consideration of respondent’s suggestion of mootness indicating that petitioner was

removed from the United States on September 13, 2018, see (Doc. 15; Doc. 15-1, ICE

Online Detainee Locator System results), and is no longer in ICE custody, which

renders the petition moot, see Khodara Envtl., Inc. ex rel. Eagle Envtl., L.P. v.

Beckman, 237 F.3d 186, 192-93 (3d Cir. 2001) (“Article III of the Constitution grants

the federal courts the power to adjudicate only actual, ongoing cases or

controversies.”); Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir.

1996) (“If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able
to grant the requested relief, the case must be dismissed as moot.”), it is hereby

ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.     The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
